DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

This office action is a response to an application filed on 04/15/2022, in which claims 1, 3-5, 7-12, 14, and 16-22 are pending and ready for examination.

Response to Amendment
Claims 1, 12, and 20 are amended. Claims 21-22 are newly added.

Response to Argument
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 12, that neither Zhang’1 nor Zhang’2 teaches the associated control points of the current block are predefined based on the different control points in the control point sets.
Examiner cannot concur. As in Fig. 8A, Para. [0113] of Zhang’1, associated control point sets includes at least control point sets, each corresponds to neighboring blocks of a current block, e.g. left, above, above-right, etc. An associated control point set of left neighboring block (A) includes V2, V2, and V, which are predefined to be used as control points of a control point set of different sets to derive an affine motion model of either 4-parameter or 6-parameter (see Para. [0099, 153]), wherein the associated control point set of block A is from different associated sets corresponding to different neighboring blocks, e.g. B, C, D, E in Fig. 8A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub. 20190110064 A1), hereinafter referred to as Zhang’1, in view of Zhang (US 20190208211 A1), hereinafter referred to as Zhang’2.

Regarding claim 1, Zhang’1 discloses a video decoding method, comprising (Zhang’1; Fig. 11, 12, Para. [0138, 167]. A video decoding system is used.): 
acquiring one or more control point sets by a decoder, wherein each control point set includes a control point set index and multiple control points (Zhang’1; Fig. 6-8, Para. [0033, 34], [0083, 91, 116]. At least one or more control point sets are determined/obtain by a decoder, wherein each control point set includes an index and multiple control points.); wherein each control point includes first reference index, first motion vector, second reference index, and second motion vector (Zhang’1; Para. [104-106], [0083, 91, 116]. Each control point is associated with a first index, a first motion vector, a second index, and a second motion vector.);
determining, by the decoder, whether a reference index of each control point for the control point set index within the control point set associated with a reference index in a first reference list is greater than or equal to zero (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107], [0083, 91, 116]. A first reference index of each control point of a control point set is determined for a first list, wherein a first reference index is determined to be greater or equal to zero.);
 determining, by the decoder, whether a reference index of each control point for the control point set index within the control point set associated with a reference index in a second reference list is greater than or equal to zero (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107], [0083, 91, 116]. A second reference index of each control point of a control point set is determined for a second list, wherein a second reference index is determined to be greater or equal to zero.); and
setting, by the decoder, a flag indicating that an affine motion model is available based on the determination results (Zhang’1; Para. [0104, 109], [0083, 91, 116]. A flag is set for indicating whether an affine motion model is in use based on the determination/availability of reference picture (L0 or L1)and its associated reference indexes, wherein each reference index is determined to be 0 or greater than 0 depending on its availability.);
setting, by the decoder, motion information of the control points in the control point sets same as motion information of associated control points of a current block to derive a constructed affine motion model, wherein the constructed affine motion model comprises a 4-parameter affine model or a 6-parameter affine model, and the associated control points of the current block are predefined based on different control points in the control point sets (Zhang’1; Fig. 8A, Para. [0113, 99, 153], [0083, 91, 116]. Associated control point sets includes at least control point sets, each corresponds to neighboring blocks of a current block, e.g. left, above, above-right, etc. An associated control point set of left neighboring block (A) includes V2, V2, and V, which are predefined to be used as control points of a control point set of different sets to derive an affine motion model of either 4-parameter or 6-parameter (see Para. [0099, 153]), wherein the associated control point set of block A is from different associated sets corresponding to different neighboring blocks, e.g. B, C, D, E in Fig. 8A.); and 
determining, by the decoder, that the constructed affine motion model is available, and inserting the constructed affine motion model into an affine merge candidate list (Zhang’1; Fig. 8A, Para. [0113, 99, 153], [0083, 91, 116]. An associated control point set of left neighboring block (A) includes V2, V2, and V, which are predefined to be used as control points of a control point set of different sets to determine an available affine motion model of either 4-parameter or 6-parameter, wherein the model is used as an affine merge candidate list.).
While Zhang’1 discloses determining, by the decoder, whether a reference index of each control point for the control point set index within the control point set associated with a reference index in a first reference list is greater than or equal to zero; determining, by the decoder, whether a reference index of each control point for the control point set index within the control point set associated with a reference index in a second reference list is greater than or equal to zero (Zhang’1; See remarks above.); and setting the flag indicating that the affine motion model is available based on the determination result (Zhang’1; See remarks above.),
it does not specifically disclose determining whether the reference index of each control point for the control point set index within the control point set associated with the reference index in the first reference list is equal to each other; determining whether the reference index of each control point for the control point set index within the control point set associated with the reference index in a second reference list is equal to each other.
However, Zhang’2 teaches determining whether a reference index of each control point for the control point set index within the control point set associated with a reference index in the first reference list is equal to each other (Zhang’2; Para. [0159]. A reference index of each control point associated with a first reference index in a first list is determined as whether being equal to each other); or
determining whether a reference index of each control point for the control point set index within the control point set associated with a reference index in a second reference list is equal to each other (Zhang’2; Para. [0159]. A reference index of each control point associated with a second reference index in a second list is determined as whether being equal to each other).
setting a flag indicating that an affine motion model is available based on the determination result (Zhang’2; Para. [0091, 105, 158-159]. For signaling an affine mode flag, each reference index is checked to find whether each is equal to each other for generating motion information, and in the checking of the index, each reference index is effectively found to be 0 or greater than 0 since the actual index is to be determined. An affine mode , being available or not in accordance with a first reference index of a first list of each control point being greater than or equal to zero and each being equal to each other, is indicated by setting a flag indicating an affine mode being available.). 
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zhang’1 to adapt an affine motion information processing approach, by incorporating Zhang’2’s teaching wherein reference indexes of respective reference lists are checked, for the motivation to determine motion vectors for different control points during affine motion prediction (Zhang’2; Abstract.).

Regarding claim 3, Zhang’1 of modified Zhang’1 further teaches acquiring the control point set by the decoder comprises: acquiring spatial neighboring blocks and temporal blocks from a video inputted into the decoder (Zhang’1; Para. [0091, 105, 107]. Spatial neighboring and temporal blocks are obtained/determined from a video for determining control point sets.); 
determining control points based on the spatial neighboring blocks and temporal blocks (Zhang’1; Para. [0091, 105, 107]. Spatial neighboring and temporal blocks are obtained/determined from a video for determining control point sets.); 
deriving motion information based on the control points from the spatial neighboring blocks and the temporal blocks (Zhang’1; Para. [0091, 105, 107]. Motion information associated with control points are determined in accordance with spatial neighboring and temporal blocks.); and 
defining the control point set based on the control points, wherein a control point set includes a control point set index (Zhang’1; Para. [0091, 105, 107], [0033, 34]. Control points are used to determine control point sets associated with control point set indexes.).

Regarding claim 4, Zhang’1 of modified Zhang’1 further teaches the control point set comprises at least two control points (Zhang’1; Para. [0104-107]. A control point set includes at least two control points.).

Regarding claim 5, Zhang’1 of modified Zhang’1 further teaches derived motion information includes reference index and motion vector (Zhang’1; Para. [0104-107]. Motion information is derived/determined, including reference indexes and motion vectors.).


Regarding claim 8, Zhang’1 of modified Zhang’1 further teaches determining, by the decoder, that the reference index of each control point for the control point set index within the control point set associated with the reference index in the first reference list is greater than or equal to zero and is equal to each other (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107]. A first reference index of each control point of a control point set is determined for a first list, wherein a first reference index is determined to be greater or equal to zero, and each to be equal to each other.); and 
setting, by the decoder, motion information of the control points in the control point set for the control point set index same as the motion information of associated control points of a current block to derive a constructed affine motion model (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107]. Control points having respective motion information are used as motion information of control points for a current block to determine an affine motion model.).
But it does not specifically teach determining, by the decoder, that a motion vector of a first control point for the control point set index within the control point set associated with a motion vector in the first reference list does not equal to a motion vector of a second control point for the control point set index within the control point set associated with a motion vector in the first reference list, or a motion vector of the first control point does not equal to a motion vector of a third control point for the control point set index within the control point set associated with a motion vector in the first reference list.
However, Zhang’2 of modified Zhang’1 further teaches determining, by the decoder, that a motion vector of a first control point for the control point set index within the control point set associated with a motion vector in the first reference list does not equal to a motion vector of a second control point for the control point set index within the control point set associated with a motion vector in the first reference list, or a motion vector of the first control point does not equal to a motion vector of a third control point for the control point set index within the control point set associated with a motion vector in the first reference list (Zhang’2; Para. [0158]. A first motion vector of a first control point is determined to be not equal to a second motion vector of a second control point and/or a third motion vector of a third control point.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Zhang’1 to adapt an affine motion information processing approach, by incorporating Zhang’2’s teaching wherein motion vectors of respective control points are check with each other, for the motivation to determine motion vectors for different control points during affine motion prediction (Zhang’2; Abstract.).

Regarding claim 9, Zhang’1 of modified Zhang’1 further teaches the first reference list is list0 reference list and the second reference list is list1 reference list; or the first reference list is list1 reference list and the second reference list is list0 reference list (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107]. A first reference list is list 0 and the second reference list is list 1, or the first reference list is list 1, and the second reference list is list 0.).

Regarding claim 10, Zhang’1 of modified Zhang’1 further teaches determining, by the decoder, that a reference index of the first control point for the control point set index within the control point set associated with a reference index in the first reference list is greater than or equal to zero (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107]. A first reference index of at least a first control point of a control point set is determined for a first list, wherein a first reference index is determined to be greater or equal to zero, and each to be equal to each other.); and setting, by the decoder, motion information of the first control point for the control point set index within the control point set associated with a reference index in the first reference list same as the motion information of all the control points of the current block to derive the constructed affine motion model (Zhang’1; Fig. 6A,B, Para. [0107]. A motion information of a first control point is set/used as motion information of all control points of a current block for determining an affine motion model.).

Regarding claim 11, Zhang’1 of modified Zhang’1 further teaches determining, by the decoder, that the reference index of each control point for the control point set index within the control point set associated with the reference index in the first reference list is greater than or equal to zero (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107]. A first reference index of each control point of a control point set is determined for a first list, wherein a first reference index is determined to be greater or equal to zero, and each to be equal to each other.); 
setting, by the decoder, motion information of the control points in control point set index same as motion information of associated control points of a current block to derive a constructed affine motion model (Zhang’1; Fig. 6-8, Para. [0033, 34], [104-107]. Control points having respective motion information are used as motion information of control points for a current block to determine an affine motion model.); 
determining, by the decoder, that the constructed affine motion model is available, and inserting the constructed affine motion model into an affine merge candidate list (Zhang’1; Para. [0034, 98, 116]. A affine motion model is determined to be available, wherein affine motion model of motion information of control points is used to determine an affine merge list.).; and 
setting, by the decoder, a reference index of a constructed affine motion model in the affine merge candidate list same as reference index of the current block (Zhang’1; Para. [0034, 98, 116]. A affine motion model is determined to be available, wherein affine motion model of motion information of a reference index in a affine merge list is used/set as a reference index for a current block.).

Claims 12, 14, 17-19 are directed to a video decoding device comprising: one or more processors; a non-transitory computer-readable memory storing instructions executable by the one or more processors, wherein the one or more processors (Zhang’1; Para. [0037, 42, 49]. A video coding (encoding/decoding) system includes processors and non-transitory computer-readable medium to perform instructions.) are configured to perform a sequence of processing steps corresponding to the same as claimed in claims 1, 3, 8, 10-11, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 20 is directed to a non-transitory computer-readable storage medium storing a plurality of programs for execution by a video decoding device having one or more processors, wherein the plurality of programs, when executed by the one or more processors (Zhang’1; Para. [0037, 42, 49]. A video coding (encoding/decoding) system includes processors and non-transitory computer-readable medium to perform instructions.), cause the video decoding device to perform decoding operations including a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 21, Zhang’1 discloses setting the flag indicating that the affine motion model is available based on the determination result comprises at least one of the following acts:
setting the flag indicating that the affine motion model is available in response to determining that the reference index of each control point for the control point set index within the control point set associated with a reference index in the first reference list is greater than or equal to zero (Zhang’1; Para. [0104, 109], [0083, 91, 116]. A flag is set for indicating whether an affine motion model is in use based on the determination/availability of reference picture (L0 or L1)and its associated reference indexes, wherein each reference index is determined to be 0 or greater than 0 depending on its availability.); or
setting the flag indicating that the affine motion model is available in response to determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in the second reference list is greater than or equal to zero (Zhang’1; Para. [0104, 109], [0083, 91, 116]. A flag is set for indicating whether an affine motion model is in use based on the determination/availability of reference picture (L0 or L1)and its associated reference indexes, wherein each reference index is determined to be 0 or greater than 0 depending on its availability.).
While Zhang’1 discloses setting the flag indicating that the affine motion model is available in response to determining that the reference index of each control point for the control point set index within the control point set associated with a reference index in the first reference list is greater than or equal to zero; or setting the flag indicating that the affine motion model is available in response to determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in the second reference list is greater than or equal to zero (Zhang’1; See remarks above.),
it does not specifically disclose determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in the first reference list is equal to each other; or determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in a second reference list is equal to each other.
However, Zhang’2 teaches determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in the first reference list is equal to each other (Zhang’2; Para. [0159]. A reference index of each control point associated with a first reference index in a first list is determined as whether being equal to each other); or
determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in a second reference list is equal to each other (Zhang’2; Para. [0159]. A reference index of each control point associated with a second reference index in a second list is determined as whether being equal to each other).
setting the flag indicating that the affine motion model is available in response to determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in the first reference list is greater than or equal to zero (Zhang’2; Para. [0091, 105, 158-159]. For signaling an affine mode flag, each reference index is checked to find whether each is equal to each other for generating motion information, and in the checking of the index, each reference index is effectively found to be 0 or greater than 0 since the actual index is to be determined. An affine mode , being available or not in accordance with a first reference index of a first list of each control point being greater than or equal to zero and each being equal to each other, is indicated by setting a flag indicating an affine mode being available.); or 
setting the flag indicating that the affine motion model is available in response to determining that the reference index of each control point for the control point set index within the control point set associated with the reference index in a second reference list is greater than or equal to zero (Zhang’2; Para. [0091, 105, 158-159]. For signaling an affine mode flag, each reference index is checked to find whether each is equal to each other for generating motion information, and in the checking of the index, each reference index is effectively found to be 0 or greater than 0 since the actual index is to be determined. An affine mode, being available or not in accordance with a second reference index of a second list of each control point being greater than or equal to zero and each being equal to each other, is indicated by setting a flag indicating an affine mode being available.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zhang’1 to adapt an affine motion information processing approach, by incorporating Zhang’2’s teaching wherein reference indexes of respective reference lists are checked, for the motivation to determine motion vectors for different control points during affine motion prediction (Zhang’2; Abstract.).

Claim 22 is directed to a video decoding device comprising: one or more processors; a non-transitory computer-readable memory storing instructions executable by the one or more processors, wherein the one or more processors (Zhang’1; Para. [0037, 42, 49]. A video coding (encoding/decoding) system includes processors and non-transitory computer-readable medium to perform instructions.) are configured to perform a sequence of processing steps corresponding to the same as claimed in claim 21, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub. 20190110064 A1), hereinafter referred to as Zhang’1, in view of Zhang (US 20190208211 A1), hereinafter referred to as Zhang’2, as applied to claim 3, and further in view of Zhang (US Pub. 20210281859 A1), hereinafter referred to as Zhang’3.

Regarding claim 7, modified Zhang’1 teaches the control points (Zhang’1; see remarks regarding claim 1 above.).
But it does not specifically teach the control points (CP) include CP1, CP2, CP3, and CP4; and wherein defining control point set comprises: defining the control point set as {{CP1, CP2, CP3}, {CP1, CP2, CP4}, {CP1, CP3, CP4}, {CP2, CP3, CP4}, {CP1, CP2, NULL}, {CP1, CP3, NULL}}.
However, Zhang’3 teaches the control points (CP) include CP1, CP2, CP3, and CP4 (Zhang’3; Para. [0208-211]. Control points include CP1, CP2, CP3, and CP4.); and 
wherein defining control point set comprises: defining the control point set as {{CP1, CP2, CP3}, {CP1, CP2, CP4}, {CP1, CP3, CP4}, {CP2, CP3, CP4}, {CP1, CP2, NULL}, {CP1, CP3, NULL}} (Zhang’3; Para. [0208-211]. Control point sets include [CP1, CP2, CP3], [CP1, CP2, CP4], [CP1, CP3, CP4], [CP2, CP3, CP4], [CP1, CP2], [CP1, CP3].).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Zhang’1 to adapt control point setting approach, by incorporating Zhang’3’s teaching wherein different control points are used to determine different control point sets, for the motivation to perform affine merge mode during video coding (Zhang’3; Abstract, Para. [0201, 202].).

Claim 16 is directed to a video decoding device comprising: one or more processors; a non-transitory computer-readable memory storing instructions executable by the one or more processors, wherein the one or more processors (Zhang’1; Para. [0037, 42, 49]. A video coding (encoding/decoding) system includes processors and non-transitory computer-readable medium to perform instructions.) are configured to perform a sequence of processing steps corresponding to the same as claimed in claim 7, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Pub 20210235100 A1) teaches a video coding system that perform video coding using affine motion prediction.
Chen (US Pub. 20210235105 A1) teaches a video coding system that perform video coding using affine motion model.
Zhang (US Pub. 20210227207 A1) teaches a video coding system that preform video coding using combined affine merge candidate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT KIR/             Primary Examiner, Art Unit 2485